Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Previously withdrawn claims 4, 8, and 18 are entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Moh et al. (U.S. App. 2015/0219947) teaches a display device (see Title) comprising: a first substrate comprising a first area and a second area adjacent to the first area (see at least Fig. 2 substrate 420 with pad part 421 and array part 422), the first substrate comprising a first terminal and a second terminal which are located in the first area on a first surface of the first substrate (see Fig. 7, OB1 and IB2), and a first wiring which electrically connects the first terminal with the second terminal (see Fig. 7, Item 752); and the connecting member is a flexible printed circuit board (see Figs. 3A-3C and 9, where the connecting member is a FPC) a second substrate having a second surface opposed to the first surface of the first substrate in the second area (see Fig. 2, substrate 410), wherein the first area is an area in which the second substrate does not overlap the first substrate (See Fig. 2), the second area is an area in which the first substrate and the second substrate overlap each other (see Fig. 2),first wiring does not extend outside the first substrate in a planar view (see Fig. 7), the connecting member is a flexible printed circuit board (see Fig. 7, Item 600). 
Uchiyama (U.S. Pat. 5,822,030) teaches and a connecting member comprising a base layer (see Fig. 15, Item 13), and a conductive member which electrically connects the first terminal with the third terminal (see Fig. 15, cable connects terminals), the connecting member does not extend outside the first substrate (see Fig. 15, over main 
Kim et al. (U.S. App. 2011/0134056) teaches the second substrate comprising a detection electrode for sensing and a third terminal electrically connected to the detection electrode on a third surface opposed to the second surface (see Fig. 1, output pads from the touch electrodes in a touch layer).
	The references neither singularly nor in combination teach the most recent amendment that includes previously indicated allowable subject matter requiring and the connecting member overlaps the first terminal and a part of the first wiring but does not overlap the second terminal in a planar view. Other independent claims are similarly allowed.  The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694